— Orders unanimously modified by striking out demands Nos. 4, 5, 6, 7, 9, 10, 15 and 24 and by providing that the information demanded in items' 16, 17, 20, 21, 22, 23, 25 a“nd 26 may be furnished thirty days after the completion of an examination of the defendants before trial, and as so modified affirmed. No opinion. The bill of particulars in relation to other demands to be served within ten days after service of order with notice of entry thereof. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.